Affirm, Opinion Filed June 10, 1998




                                        In The

                              (tiaurt at Appeals
                    iJTtftJrf Itstrtrt at ©*xas at Sallas
                                 No. 05-96-00875-CR
                                 No. 05-96-00876-CR
                                 No. 05-96-00877-CR



                        LORIE DENISE ROUNDTREE, Appellant




                           THE STATE OF TEXAS, Appellee


                  On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
         Trial Court Cause Nos. F93-34772-NK, F93-34781-NK, F93-34782-NK


                                      OPINION

                    Before Justices Lagarde, Whittington, and Roach
                               Opinion By Justice Lagarde

       Lorie   Denise    Roundtree    appeals from      convictions   for   possession   of

 methamphetamine with intent to deliver (No. 05-96-00875-CR), possession of
 methamphetamine (No. 05-96-00876-CR), and possession of amphetamine with intent to

 deliver (No. 05-96-00877-CR). Appellant pleaded guilty to the charges and, pursuant to
a plea bargain, the trial court sentenced appellant to five years' imprisonment. The drugs

in question were seized pursuant to two separate search warrants executed at appellant's

residence on different dates. Appellant brings the same two points of error in each case.

       In the first point, appellant contends that the searches violated her rights under

article one, section nine of the Texas Constitution and articles 1.06, 18.01, and 38.23 of the

code of criminal procedure. Tex. Const, art. I, §9; Tex. Code Gum. Proc. Ann. arts. 1.06,
18.01, 38.23 (Vernon 1977 &Supp. 1998). In her second point of error, appellant contends
that the searches violated her rights under the Fourth and Fourteenth Amendments to the

United States Constitution. U.S. Const, amends. IV, XIV. We overrule both points of

error and affirm the trial court's judgments.

                                      BACKGROUND


       On January 14, 1993, the police searched the residence shared by appellant and co-
 defendant, William Lane, pursuant to a search warrant asserting that Lane was in possession
 of and was manufacturing methamphetamine.               The police found amphetamine,

 methamphetamine, several small marijuana plants, and equipment for cultivating marijuana.
        On about August 9, 1993, and on August 16, 1993, the police received complaints
 that appellant and Lane were growing marijuana. On August 19, 1993, police officers saw
 a large potted marijuana plant on appellant's front porch. The police obtained a search
 warrant on August 19, 1993 and, on August 20, 1993, searched the residence. The police
 found marijuana and methamphetamine.
      Appellant filed a motion to suppress asserting that the affidavits did not show

probable cause for the issuance of the search warrants. After the trial court denied the

motion to suppress, appellant pleaded guilty in each case pursuant to a plea bargain. The

trial court sentenced appellant in accordance with the plea bargains. Appellant filed a

notice of appeal in each case complying with rule of appellate procedure 25.2(b)(3) and

former rule of appellate procedure 40(b)(1). See Tex. R. App. P. 25.2(b)(3); Tex. R. App.

P. 40(b)(1) (former rules).

    STANDARD OF REVIEW OF A TRIAL COURT'S ORDER ON A MOTION TO
      SUPPRESS EVIDENCE SEIZED PURSUANT TO A SEARCH WARRANT

       Appellant contends that the trial court erred in overruling her motion to suppress

because the search warrants were not supported by probable cause. In deciding a motion

to suppress evidence seized pursuant to a search warrant, the issue before the trial court is

whether the issuing magistrate had a "substantial basis for . . . conclud[ing]" that a search

would uncover evidence of wrongdoing. Whether the facts alleged in a probable cause

affidavit sufficiently support issuance of a search warrant is determined by examining the

totality ofthe circumstances. Ramos v. State, 934 S.W.2d 358, 362 (Tex. Crim. App. 1996),
cert, denied, 117 S. Ct. 1556 (1997). The allegations are sufficient if they would "justify a

conclusion that the object of the search is probably on the premises." Id. at 363 (quoting

 Cassias v. State, 719 S.W.2d 585, 587 (Tex. Crim. App. 1986)). The trial court does not

 review de novo the sufficiency of an affidavit to support a search warrant but shows great




                                              -3-
deference to the magistrate's decision. Illinois v. Gates, 462 U.S. 213, 236 (1983); Ramos,
934 S.W.2d at 363. The trial court's duty "is simply to ensure that the magistrate had a

'substantial basis for . . . concluding]' that probable cause existed," i.e., that there was a

"fair probability" contraband would be found at the place named in the warrants. Gates,
462 U.S. at 238-39 (quoting Jones v. United States, 362 U.S. 257, 271 (I960)); see Johnson

v. State, 803 S.W.2d 272, 289 (Tex. Crim. App. 1990), cert, denied, 501 U.S. 1259 (1991).

         In Guzman v. State, 955 S.W.2d 85 (Tex. Crim. App. 1997), the court of criminal

appeals clarified the standard of review to be used by appellate courts in reviewing a trial

court's order on a motion to suppress evidence obtained through a search incident to a

warrantless arrest. See id. at 87-89. In Loserth v. State, 963 S.W.2d 770 (Tex. Crim. App.

1998), the court of criminal appeals stated that Guzman applied to all motions to suppress

evidence based upon Fourth Amendment claims as well as other claims.1 Id. at 771.

         In Guzman, the court of criminal appeals explained that the standard of appellate

review depends on the type of question presented. It recognized three types of questions:

(1) historical facts that the record supports, especially when the trial court's fact findings are

based on an evaluation of credibility and demeanor; (2) application of law to fact questions,

i.e., mixed questions of law and fact, when the ultimate resolution of those questions turns


   1The court held that the Guzman standard applied to "motion[s] to suppress evidence based upon a claim that an in-court
identification should not have been admitted due to taint by an impermissibly suggestive pretrial identification procedure, in
violation of the defendant's due process rights under the Fourteenth Amendment." Loserth, 963 S.W.2d at 771. The court did
not explain its reasons for applying Guzman outside the warrantless arrest context, nordid it place any limits on the applicability
of Guzman to motions to suppress evidence of any type for any reason. It would appear that the courtof criminal appeals intends
Guzman to be the standard of appellate review of all orders on motions to suppress.
on an evaluation of credibility and demeanor; and (3) mixed questions of law and fact when

the resolution of those questions does not turn on an evaluation of credibility and demeanor.

See Loserth, 963 S.W.2d at 772; Guzman, 955 S.W.2d at 89. In reviewing the first two types

of questions, an appellate court shows "almost total deference" to a trial court's

determination because of a trial court's exclusive fact-finding role and because a trial court

is in an appreciably better position to decide the issue. Guzman, 955 S.W.2d at 89. In

reviewing the third type of question, where the resolution of the issue does not turn on an

evaluation of credibility and demeanor, an appellate court is in as good a position to review

the issue as the trial court; therefore, an appellate court determines the issue independently,

or de novo. Id. In Guzman, the court of criminal appeals held that the issue of whether an

officer had probable cause to arrest a suspect without a warrant, under the totality of the

circumstances, was a question of the third type. Id. at 87.

       Applying Guzman's general standard of review to an order on a motion to suppress

evidence seized pursuant to a search warrant, the issue before the trial court is the propriety

of the magistrate's determination that there is probable cause to issue the search warrant.

When this issue is determined by the trial court reviewing the same affidavit considered by

the magistrate in deciding whether to issue the warrant, as it was in these cases, resolution

of a motion to suppress evidence seized pursuant to a search warrant does not turn on an

evaluation of credibility and demeanor, thus the issue also falls within the third type of

question under Guzman. Therefore, we determine independently, or de novo, the issue



                                               •5-
before the trial court: viewing the totality of the circumstances and giving great deference

to the magistrate's decision to issue the warrant, whether the magistrate had a substantial

basis for concluding that a search would uncover evidence of wrongdoing. See Lane v. State,

No. 05-96-00878-CR, slip op. at 7 (Tex. App.-Dallas June 4, 1998, no pet. h.). Applying

these standards, we consider appellant's points of error.

                           APPELLANT'S POINTS OF ERROR

       In each case, appellant presents the same two points of error. In the first point of

error, appellant contends that the searches violated her rights under the Texas Constitution
and the code of criminal procedure; in the second point of error, appellant contends that

the searches violated her rights under the federal constitution. Although she presents her

federal and state grounds in separate arguments, appellant fails to show a distinction

between them. Accordingly, we will consider the state and federal grounds to be the same

 and consider them together. See Arnold v. State, 873 S.W.2d 27, 29 n.2 (Tex. Crim. App.

 1993), cert, denied, 513 U.S. 830 (1994); Muniz v. State, 851 S.W.2d 238, 251 (Tex. Crim.

 App.), cert, denied, 510 U.S. 837 (1993).

                                JANUARY 14, 1993 SEARCH

        In cause numbers 05-96-00876-CR and 05-96-00877-CR, appellant asserts the

 affidavit supporting the January 14, 1993 search warrant does not show probable cause.

 That affidavit states, in pertinent part:

               On January 13, 1993, the Mesquite Police Narcotics Section
             executed a narcotics search warrant at 1308 Highland
             Street .... Investigators recovered approximately 37 grams of
             methamphetamine along with cocaine and marijuana. The
             residents of this location were placed in custody and transported
             to Mesquite City Jail. During a debriefing of one of the
             residents, Donald Ray Johnson . . . gave Investigator D. L.
             Ward ... a voluntary written statement. In this statement,
             Johnson advises that he has personally known the [s]aid William
             Lane for approximately one and a half years. During this
             period of time Johnson and Lane together have been cooking
             methamphetamine inside the place and premises .... Johnson
             further states that Lane would cook the methamphetamine,
             Johnson would sell the finished product. Johnson advises that
             on January 13,1992 prior to the search warrant being executed
             at his residence, he was inside the place and premises described
             . .. above, and that the [s]aid William Lane was currently in the
             cooking process. Johnson states that the [sjaid William Lane
             had concluded the first portion of the cook process, and was
             supposed to start the powdering process late during the night of
             the 13th. Johnson states that the laboratory equipment was
             setup [sic] in the garage of the place and premises described
             [above].

(Emphasis added.)

      Appellant contends the affidavit shows the information that Lane was in possession

of methamphetamine at appellant's and Lane's residence on January 14, 1993 was stale

because it showed Lane may have possessed methamphetamine on January 13, 1992, more

than a year before the January 14, 1993 affidavit. Thus, argues appellant, the affidavit is

insufficient. At the hearing on the motion to suppress, the State called the affiant.

Detective R.E. Bishop, who also typed the affidavit. Bishop testified that "1992" was a

typographical error, but he did not testify what the correct date was.




                                             -7-
       Technical discrepancies in dates or times do not automatically invalidate a search

warrant. Green v. State, 799 S.W.2d 756, 757 (Tex. Crim. App. 1990). In Green, the court

of criminal appeals stated:

              When the question on appeal relates to descriptive facts
              supporting the probable cause determination, a reviewing court
              may logically look behind the warrant to the supporting
              affidavit. But, the same may not be said for all so-called
              "technical defects" acknowledged by the State. Due to the
              nature of such errors, this court has held such defects may be
              cured by explanatory testimony.

Id. at 760.


       In this case, Bishop testified that the date "1992" in the affidavit was incorrect and

was a typographical error. However, because Bishop did not testify to what the correct year

was, we must decide whether the year can be determined from the affidavit. Johnson told

Bishop on January 13, 1993 that he had known Lane for about one-and-a-half years, or

from about July 1991. Therefore, the correct date could not be before July 1991. Because

 1992 is not the correct year, and a January 13 before 1992 would not have been possible

given Johnson's statement that he had known Lane only since about July 1991, the only

 possible January 13 date that Johnson could have described to Bishop and which Bishop

 could have meant to place in the affidavit is January 13, 1993. Cf. Champion v. State, 919
S.W.2d 816, 818 (Tex. App.-Houston [14th Dist.] 1996, pet. refd) (affidavit supporting

 search warrant stated incorrect address).

        Viewing the totality of the circumstances, including Johnson's statement that on
January 13, 1993, Lane was in the process of manufacturing methamphetamine using

laboratory equipment located in the garage of the premises and would begin the powdering

process late during the night of January 13, 1993, and giving great deference to the

magistrate's decision, we conclude that the magistrate had a substantial basis for concluding

that on January 14, 1993 there was a fair probability that methamphetamine was inside the

premises. We hold that the trial court did not err in overruling appellant's motion to

suppress. We overrule her points of error in cause numbers 05-96-00876-CR and 05-96-

00877-CR.


                               AUGUST 20, 1993 SEARCH

       In cause number 05-96-00875-CR, appellant asserts that the affidavit supporting the

August 19, 1993 search warrant does not show probable cause to search. In the affidavit,

the affiant, David Ward, identified the location to be searched, stated it was in the charge

of and controlled by appellant and Lane, and stated he believed they possessed marijuana

at that location. Ward based this belief on the following facts:

              Ward received information on August 16, 1993 that appellant and Lane
       were growing marijuana at the location. The police had received a similar
       complaint about a week before August 16, 1993.

              Ward drove past the location between August 16 and 19, 1993 on
       several occasions but did not see any marijuana plants.

               On August 19, 1993, Ward drove past the location and saw a potted
       marijuana plant set outside the house on a rail just in front of the front door.

               "Due to the fact that marijuana has not been observed until August 19,
      1993 the plants may be being moved in and out of the residence ... for
      sunlight and security of the plants."

             During the January 14, 1993 search, the police recovered marijuana
      plants and cultivation equipment as well as a working methamphetamine lab
      and a substantial amount of methamphetamine.

             Appellant has one previous arrest on a narcotics charge, and Lane has
      four previous arrests on narcotics charges.

              "Your Affiant has had training and experience in narcotic[s]
      investigations. It has been your Affiant's experience that persons who
      cultivate marijuana use drying areas inside a covered area for the purpose of
      drying out the marijuana to be smoked. These areas have been sheds or
      inside the residence [in] which the persons live. It is also common to find
      larger and smaller plants inside these areas, either waiting to be planted
      outdoors or the plants have been potted for growing inside the residence
      and/or outbuildings located on the curtilage thereof. Therefore, your Affiant
      believes that the said William Eugene Lane and Lorie Denise Roundtree . .
      . are currently and knowingly in possession of . . . marijuana at the place and
      premises described . . . above."

       Appellant asserts that all references to the January 14, 1993 search must be excised

because that information is the fruit of an illegal search. However, as discussed above, the

January 14, 1993 search was not illegal. Appellant's argument lacks merit.

       Some of the underlying circumstances of which the magistrate was informed through

the affidavit at the time of the issuance of the search warrant were: Complaints about

marijuana being grown at the named location, the presence of the marijuana plant in front

of the house, the January 14, 1993 search involving discovery of several marijuana plants and

cultivation paraphernalia, and appellant's and Lane's history of drug arrests. Applying a

totality-of-the-circumstances analysis to those facts in reviewing the magistrate's probable



                                             •10-
cause determination, and giving great deference to the magistrate's determination, we

conclude the magistrate had a substantial basis for his decision that there was a fair

probability marijuana was inside appellant's house. Therefore, the trial court did not err

in overruling the motion to suppress. We overrule both points of error in cause number

05-96-00875-CR.


       We affirm the trial court's judgments.




                                                   SUEL
                                                   JUS'
Do Not Publish
Tex. R. App. P. 47
960875F.U05




                                            -11-